PEARSON, Senior Judge
(concurring in the result):
I concur in denying the petition but would do so without addressing the merits of petitioner’s jurisdiction claim.
During oral argument, petitioner’s counsel stated that if we denied the writ of habeas corpus, he intended to contest personal jurisdiction on yet another ground when trial resumed on May 7,1997. According to counsel, he had evidence that petitioner lacked the mental competence to enlist or voluntarily submit to military authority under Article 2(b) and (c)(2), Uniform Code of Military Justice (10 U.S.C. § 802(b), (c)(2)). Thus, the majority decides only a fraction of a larger in personam jurisdiction issue not yet ripe for full review. In doing so, the majority encourages defense counsel to parcel out issues at trial.
More importantly, though, a trial court presently exercises jurisdiction over this case. Out of respect for that court, we should force defense counsel to argue all aspects of the jurisdiction issue to it, giving that court a fair opportunity to resolve the entire in personam question before adding our two cents worth. In other words, we should require defense counsel to exhaust remedies in the court below before moving up the chain.
For over a century, federal courts have applied the exhaustion of remedies doctrine when considering habeas corpus petitions filed by state prisoners contesting either the fact or length of their confinement. Under that doctrine, state prisoners must first exhaust state judicial remedies by presenting the highest state court available with a fair opportunity to rule on the merits of the issue they seek to raise in federal court. Granber-ry v. Greer, 481 U.S. 129, 107 S.Ct. 1671, 95 L.Ed.2d 119 (1987); McQuown v. McCartney, 795 F.2d 807 (9th Cir.1986). In 1948, Congress codified the doctrine which exists today in 28 United States Code § 2254.
This concept of exhaustion of remedies avoids “unnecessary conflict between courts equally bound to guard and protect rights secured by the Constitution” and promotes mutual respect. Granberry, 481 U.S. at 133, 107 S.Ct. at 1675. Equally important, fully exhausted claims usually produce a more complete factual record. Rose v. Lundy, 455 U.S. 509, 519, 102 S.Ct. 1198, 1203-04, 71 L.Ed.2d 379 (1982).
While we clearly have authority to devour the piece of the jurisdiction pie petitioner’s counsel has served us, we should give the trial court the first crack at the whole which will avoid unnecessary conflict between the trial and appellate levels and promote respect for our trial courts. Consequently, I would deny the petition without prejudice, and require petitioner to litigate all of his jurisdictional issues in the trial court before knocking at out' door.